COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      In Adolfo Serrano

Appellate case number:    01-22-00734-CV

Trial court case number: 2022-21527

Trial court:              234th District Court of Harris County

         Relator, Adolfo Serrano, filed a petition for writ of mandamus, asking this Court to vacate
the trial court’s order signed on October 4, 2022 granting the motion to compel filed by Quincey
Chavis, Individually, and Quincy Chavis A/N/F of B.C.
        The Court requested a response from real parties but no response was filed. It has come to
the Court’s attention that the trial court may have vacated its October 4, 2022 order. If the order
challenged in this original proceeding has been vacated, then the original proceeding may be moot.
See In re Chaiken, No. 01-21-00200-CV, 2022 WL 3588716, at *1 (Tex. App.—Houston [1st
Dist.] Aug. 23, 2022, orig. proceeding) (dismissing as moot petition for writ of mandamus because
orders challenged in petition were vacated).
       Accordingly, unless relator files a response within 10 days from the date of this order,
explaining why this original proceeding is not moot, the Court will dismiss the proceeding as moot.
       It is so ORDERED.

Judge’s signature: /s/ Richard Hightower
                   Acting individually


Date: November 8, 2022